Citation Nr: 1209806	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  01-05 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an initial disability evaluation in excess of 40 percent for the service-connected chronic lumbosacral strain.  



REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to July 1970.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2001 rating decision issued by the RO.  

The Board remanded the case to the RO for additional development of the record in September 2004.  

In a June 2006 rating decision, the RO increased the evaluation for the service-connected low back strain from 10 percent to 20 percent for the period from August 30, 2000 to November 1, 2005, and to 40 percent for the period beginning on November 2, 2005.

In a February 2007 decision, the Board assigned an increased rating for the service-connected low back strain from 20 percent to 40 percent disabling, effective on August 30, 2000, which was the date of the receipt of the Veteran's claim for increase.  The decision denied an increased evaluation in excess of 40 percent.

In April 2007, the Veteran appealed the Board's February 2007 decision to the United States Court of Appeals for Veterans Claims (Court).

In a November 2008 Order, the Court granted the parties Joint Motion to vacate the February 2007 decision and remand the case back to the Board.

The Board remanded the case to the RO in November 2009 for further development.  

The Board notes that, in June 2001, the Veteran requested a hearing before the Board.  However, in March 2003, before a hearing was scheduled, the Veteran withdrew his request.  See 38 C.F.R. § 20.704(d) (2011).

As noted, this matter was remanded to the RO in November 2009 for further development.  The RO was instructed to afford the Veteran a hearing at the RO with a Decision Review Officer.  A hearing was scheduled in February 2010, but the Veteran failed to report to the hearing without explanation.  Accordingly, the Board will proceed as if the hearing request had been withdrawn.  

The Board also notes that, in October 2011, additional medical evidence was associated with the claims file, but was not addressed by a Supplemental Statement of the Case before the appeal was returned to the Board in November 2011.  

However, this medical evidence consists of VA treatment records that were part of the record at the time the August 2011 Supplemental Statement of the Case was issued.  Therefore, the Board finds that a remand for the RO's initial consideration of this evidence is not required.  See 38 C.F.R. § 19.31.   


FINDINGS OF FACT

1.  For the entire period of the appeal, the service-connected low back strain is shown to be manifested by a disability picture that more nearly approximated that of severe lumbosacral strain and severe intervertebral disc disease with recurring attacks and intermittent relief.  

2.  For the entire appeal period, there is no objective evidence of pronounced intervertebral disc syndrome disease with persistent symptoms compatible with sciatic neuropathy or other neurological findings appropriate to the site of the diseased disc; incapacitating episodes due to the disc disease lasting a duration of at least 6 weeks during a 12 month period, or unfavorable ankylosis of the entire thoracolumbar spine.  



CONCLUSION OF LAW

For the entire appeal period, the criteria for the assignment of a 40 percent disability evaluation for the service-connected low back strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003); 38 C.F.R. § 4.71a including Diagnostic Codes 5235-5243 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided VCAA notice letters to the Veteran in November 2004 and August 2006.    

The letters notified the Veteran of what information and evidence must be submitted to substantiate the claim for an increased rating, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The August 2006 letter provided this notice.  

The claim was readjudicated in June 2006, April 2010, and August 2011, thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  VA treatment records dated from 1998 to 2011 are associated with the claims folder.  

The Board finds that there is no identified relevant evidence that needs to be obtained in this regard.  In December 2006, January 2008, and March 2009, the Veteran informed VA that he had no additional evidence or information to submit in support of his claim.  

The Board notes that in June 2001, the Veteran requested a hearing before the Board.  However, in March 2003, before a hearing was scheduled, the Veteran withdrew his request.  See 38 C.F.R. § 20.704(d) (2011).

As noted, this matter was remanded to the RO in November 2009 in compliance with the joint motion for remand.  The RO was instructed to afford the Veteran a hearing at the RO with a Decision Review Officer.  A hearing was scheduled in February 2010 and the Veteran failed to report to the hearing without explanation.  

Accordingly, the Board will proceed as if the hearing request had been withdrawn.  The Board notes that "[T]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

The Veteran underwent VA examinations in September 2000, May 2004, November 2005, and June 2010 to determine the severity of the service-connected disability during course of the appeal.     

Under the circumstances, the Board finds no reasonable possibility that further assistance would aid the Veteran in substantiating the claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


2.  Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in  civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  

The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  

Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  

It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59 (2011).  

The applicable rating criteria for intervertebral disc disease were amended effective on September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002).  Effective on September 26, 2003 the rating criteria applicable to the diseases and injuries of the spine under 38 C.F.R. § 4.71a, were amended by VA, including the criteria for rating intervertebral disc syndrome.  See 68 Fed. Reg. 51,454 (August 27, 2003).  

Rating criteria for intervertebral disc disease in effect 
prior to September 23, 2002

Under the former provisions of Diagnostic Code 5293, intervertebral disc disease, a noncompensable evaluation is assigned for postoperative, cured intervertebral disc disease, a 10 percent evaluation is assigned for mild intervertebral disc disease, a 20 percent rating is assigned for intervertebral disc syndrome which is moderate with recurring attacks, and a 40 percent rating is warranted for intervertebral disc syndrome that is severely disabling with recurring attacks and intermittent relief, 

A 60 percent evaluation is assigned for intervertebral disc disease which is pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of diseased disc, little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (in effect prior to September 23, 2002).  

Under the revised provisions of Diagnostic Code 5293, in effect from September 23, 2002 to September 26, 2003, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

With incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is warranted.  A 40 percent rating is for application where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective from September 23, 2002 to September 25, 2003).  

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  

Rating criteria for diseases of the spine in effect 
prior to September 26, 2003

Under the provisions of Diagnostic Code 5292, in effect before September 26, 2003, a 20 percent evaluation is assigned for moderate limitation of motion, and a 40 percent evaluation is assigned for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Under Diagnostic Code 5295, in effect before September 26, 2003, lumbosacral strain warrants a no percent evaluation when manifested by slight subjective symptoms only.  A 20 percent rating is assigned where there is muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  

A 40 percent rating is assigned for severe disability with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

Under Diagnostic Code 5289, a 40 percent rating was assignable for favorable ankylosis of the lumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the lumbar spine.  

Rating criteria for diseases of the spine in effect 
from September 26, 2003

Diagnostic Code 5235, Vertebral fracture or dislocation; Diagnostic Code 5236, Sacroiliac injury and weakness; Diagnostic Code 5237, Lumbosacral or cervical strain; Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, Spondylolisthesis or segmental instability; Diagnostic Code 5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal fusion; and Diagnostic Code 5242,  Degenerative arthritis of the spine; are rated under the following new general rating formula for diseases and injuries of the spine:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent evaluation will be assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.   

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (4):  Round each range of motion measurement to the nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2011).  

Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Under Diagnostic Code 5243, a 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  

A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  

Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


3.  Analysis

Procedural History and Factual Background

Service connection for minimal lumbosacral strain was granted in August 1970 and assigned a noncompensable evaluation.  The evaluation was increased to 10 percent in the now appealed March 2001 rating decision.  

In June 2006, the RO increased the evaluation for the service-connected low back strain.  For the period from August 30, 2000 to November 1, 2005, the evaluation for the service-connected low back strain was increased to 20 percent.  

For the period beginning on November 2, 2005, the evaluation for the Veteran's service-connected low back strain was increased to 40 percent.  

In a February 2007 decision, the Board assigned an increased rating for the service-connected low back strain from 20 percent to 40 percent disabling effective on August 30, 2000, which was the date of the Veteran's claim for an increased evaluation.  The Board's decision denied an increased evaluation in excess of 40 percent for the entire period of the increased rating claim.  

A March 2007 rating decision implemented the Board decision and assigned a 40 percent rating to the spine disability from August 30, 2000.  

During a September 2000 VA examination, the Veteran recounted the history of his back injury.  He described sustaining a low back injury in a mortar blast in Vietnam.  Since that time, he reported having pain in his lower back.  

He described the pain as a constant pain that was aggravated by any movements, stepping up and down, and prolonged standing.  He rated the pain as a 10 on a scale of 10.  He denied any incontinence.  

The Veteran thought he might have had some epidural injections in the past to relieve the pain.  He reported having occasional numbness in the feet, bilaterally, along with tingling.  He complained of having intermittent radiation of pain into the right leg.  

On examination, the Veteran had mild difficulty getting on and off the examination table.  The low back was nontender to palpation.  Straight leg raises were positive, bilaterally, while sitting, worse on the left.  While supine, his straight leg raises were positive at 30 and 20 degrees on the right and left leg, respectively.  Muscle strength was 5/5 on the left and 4/5 on the right.  Sensation was intact.  

The Veteran's gait was slow, but normal.  He was able to squat with extreme difficulty holding onto the examination table.  He was able to walk on his tiptoes and his heels with difficulty.  He had approximately 40 degrees of anterior flexion with pain; 10 degrees of extension with pain; 20 degrees of lateral bend, bilaterally, with pain.  His muscle tone and bulk were normal of both the back and lower extremities.  

The impression was that of history of chronic lumbosacral spine strain with some possibility of radiculopathy being present.  The examiner noted that there was certainly a restricted range of motion.  

A September 2000 X-ray report showed that the visualized pedicles were intact and that the sacroiliac joints were normal apart from some minimal sclerosis at the upper left sacroiliac joint.  Disc space narrowing was well marked at the L3-L4 with end plate sclerosis and osteophyte formation both anteriorly and posteriorly.  

The remaining disc space heights, vertebral body heights and longitudinal alignments were preserved.  The diagnosis was that of L3-4 advanced spondylosis.  

During a May 2004 VA examination, the Veteran reported injuring his back twice while in service.  The first injury occurred when he fell off a telephone pole during communication repair training, and the second injury occurred when he was knocked down by a mortar blast in Vietnam.  

The Veteran stated that, since that time, he had pain in his neck and lower back, which resulted in the fusion of two vertebrae in his neck.  He has had recurrent pain in his entire spine, recently more pronounced in his low back with occasional tingling in his posterior thighs and lateral legs.  

He described the pain as a steady-state mild pain.  Once or twice a week the pain would become so severe that he would have to stop all movement.  The severe pain only lasted a few minutes.  Pain was worse with prolonged bending or climbing stairs.  He was prescribed morphine to treat the pain.  

His symptoms did not prevent or interfere with any of his activities of daily living.  He used a cane for ambulation assistance and walked with a slight limp with the cane.  

On examination, the spine appeared normal without any abnormal curvature or palpable spasm.  He had 60 degrees of flexion with pain at the endpoint; 30 degrees of extension with pain at the endpoint; 15 degrees of lateral bending to the right without pain and 10 degrees of lateral bending to the left with pain; 45 and 30 degrees of rotation to the left and right respectively with pain only on the right.  

The Veteran had normal lower extremity strength and sensory response throughout.  Straight leg testing was fully negative in the sitting position.  In the supine position, the Veteran complained of having pain in the left side of the lower back with elevation of the right leg to 45 degrees.  He also complained of pain in the left side of the lower back with elevation of the left leg to 30 degrees with pain radiating down into the left buttocks.  The examiner noted that the results were slightly inconsistent and suggested some degree of non-physiologic response.   

The impression was that of multilevel spondylosis of the lumbar spine worse at the L3-4 level.  The examiner stated that there was no additional limitation by pain, fatigue, weakness or lack of endurance following repetitive use.  

A May 2004 MRI report showed normal signal intensity.  The conus terminated normally posterior to the L2 vertebral body.  There was normal alignment of the lumbar spine in the sagittal plane.  There was disc space narrowing at L2-3 that was worse at L3-4.  There was irregularity of the end plates at L3-4 with modic type 2 changes.  

At L2-3, there was diffuse disc bulge contracting the left exiting L2 nerve root extraforaminally.  Additionally there was ligamentum flavum hypertrophy and facet joint effusions.  

At L3-4, there was a broad base disc bulge resulting in severe left greater than right neural foraminal stenosis.  Additionally, there was bilateral lateral recess stenosis, ligamentum flavum hypertrophy, and facet joint effusions.  

At L4-5, there was a broad-based disc bulge, resulting in right greater than left lateral recess stenosis.  Additionally, there was moderate to severe bilateral neural foraminal stenosis.  

At L5-S1, there was a broad-based disc bulge right eccentric.  Additionally there was bilateral lateral recess stenosis and moderate bilateral neural foraminal stenosis.  These findings confirmed the diagnosed multilevel spondylosis of the lumbar spine worse at the L3-4 level.  

A May 2004 X-ray report showed that spondylosis was seen at L3-4 with vacuum disc phenomenon and complete disc loss.  

There were small posterior osteophytes, facet hypertrophy, and mild disc height loss at L2-3.  The vertebral body heights were well maintained.  The diagnosis was that of lumbar spondylosis at L3-4.  

From May 2004 to June 2006, the Veteran received treatment in a VA medical facility.  In an August 2004 VA medical facility treatment record, the Veteran complained of having an increase in pain over the last year.  He described having pain described as burning, tingling, aching and sharp.  

Neither transcutaneous electrical nerve stimulation (TENS), nor physical therapy provided pain relief.  He reported he was unable to get into or out of the bathtub or climb steps in his house.  He denied bowel or bladder incontinence or motor deficits.  

On examination, the Veteran ambulated with a single pole cane.  Straight leg raises were to 60 degrees in both legs.  The Veteran had pain on waist extension, but not flexion.  His pain was out of proportion to palpation over spinous processes.  There was no lumbar paraspinous muscle spasm noted.  The impression was that of spinal stenosis with facet disease and mild disc degeneration.  

During a November 2005 VA examination, the Veteran complained of having a constant lumbar pain with occasional brief radiation down the right lateral thigh and leg with tingling in some parts of the foot.  The pain was worse with most physical movement or activity.  His pain and stiffness were worse in the morning, but improved slightly with activity.  He denied having any incapacitating episodes in the past year.  He accomplished all activities of daily living with some pain.  He had not been employed since 1999 reportedly because of the pain.  

On examination, the Veteran walked with a cane, limp and slow movement.  He used his cane for assistance in getting into and out of a chair and off and on the examination table and reported pain during these movements.  He grimaced during all movement.  

The spine curvature was approximately normal, and there was no palpable spasm, either at standing or with any of the tested movements.  He performed 30 degrees of flexion, 15degrees of extension, 15 and 20 degrees of lateral bending to the right and left respectively, and 15 and 30 degrees of rotation to the right and left respectively.  

The Veteran reported having pain throughout the movement process, worse at each of the extremes.  There was no listing of the whole spine to the opposite side when movement was tested.  

His lower extremity sensory and strength responses were normal.  Straight leg testing in the sitting position was negative.  During straight leg testing in the supine position when his legs were elevated beyond 30-40 degrees, the Veteran complained of pain in the ipsilateral low back with radiation into the ipsilateral leg.  Morphine relieved his pain.  

The MRI results showed multi-level lumbar spondylosis.  The X-ray results showed moderate to severe degenerative disc disease, greatest at the L3-L4 level.  He did not have any additional limitations by pain, fatigue, weakness or lack of endurance following repetitive use.  

A June 2010 VA examination noted that the Veteran reported having constant pain in the low back.  He reported having intermittent shooting pain to the lower extremities.  He was noted to use a back brace, wheeled walker, a cane and morphine with some relief.  He denied having any physician prescribed bed rest or flare-ups.  

On examination, there was no spasm noted.  He had pain with range of motion testing.  There was no additional limitation of motion with repetition or due to pain, fatigue, weakness or lack of endurance.  Straight leg raise was positive, bilaterally.  There was normal sensation of the lower extremities except for the feet.  There was normal muscle tone, and no atrophy was noted.  Her muscle strength of the lower extremities was 5/5.  The impression was that of lumbar degenerative disc disease with lower extremity radiculopathy which was moderate to severe.  The examiner indicated that there was some probable diabetic neuropathy manifested by numbness in the feet.  The Veteran denied having any flare-ups, physician prescribed bed rest, or incapacitation due to the lumbar spine disability.  


Discussion

Initially, the Board notes that, because the rating criteria for rating spine disorders had changed during the pendency of the Veteran's appeal, a question arises as to which set of regulations is to be applied.  In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), it was held that when the governing law or regulations change during an appeal, the most favorable version will be applied.

However, the Federal Circuit overruled Karnas to the extent that it indicated retroactive application of a new law or regulation might be appropriate in the absence of language in the law or regulation requiring such application.  See Kuzma v. Principi, 341 F.3d 1327, 1328-1329 (2003).

Similarly, VAOPGCPREC 7-2003, which addressed the standards governing retroactive application of statutes and regulations, found that the Karnas rule conflicts with Supreme Court and Federal Circuit precedent "insofar as it requires VA to apply the version of a statute or regulation most favorable to a claimant when a statutory or regulatory change is silent as to application."  Id. at 14-15.

Thus, any regulatory amendments in the present case cannot be construed to have retroactive effect unless their language requires this result.  See Kuzma, 341 F.3d at 1328 (citing Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  There is no such language in this case.

However, none of the above cases or General Counsel opinions prohibits the application of a prior regulation to the period on or after the effective date of a new regulation.

In accordance with VAOPGCPREC 3-2000, the Board will consider the claim under the old rating criteria for the entire period of the appeal, and the new criteria from the effective date of the revisions.  

Consideration of the former rating criteria for rating spine disabilities

A 40 percent rating has been assigned to the service-connected lumbar spine disability under the former Diagnostic Code 5292, based on the Veteran having severe limitation of motion or functional loss due to pain of the lumbar spine.  See the February 2007 Board decision and the March 2007 rating decision which implemented the Board decision.  

The Board notes that, with respect to the application of prior rating criteria, the currently assigned 40 percent evaluation is the highest rating available under former Diagnostic Codes 5292 and 5295 pertaining to limitation of motion in the lumbar spine and lumbosacral strain.  The 40 percent rating was assigned for service-connected lumbar spine disability, beginning on August 30, 2000.

As noted, the Court has held that there is no basis for a rating higher than the maximum schedular rating for additional limitation of motion due to pain or functional loss under the provisions of 38 C.F.R. §§ 4.40, 4.45 or 4.59.  See VAOPGCPREC 36-97; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

A higher rating (60 percent), however, is potentially available under former Diagnostic Code 5293, intervertebral disc syndrome.  

The Board finds that the preponderance of the evidence is against a disability evaluation in excess of 40 percent for the degenerative disc disease of the lumbar spine under former Diagnostic Code 5293 (in effect prior to September 25, 2002).  

Prior to this date, there is no evidence of pronounced intervertebral disc disease with findings of absent ankle jerk or other persistent neurological findings appropriate to the site of the diseased disc.  

Thus, the evidence does not establish that the service-connected lumbar spine disability is productive of more than severe disability.   

The September 2000 VA examination report indicates that the Veteran reported having constant pain which was aggravated by movement or prolonged standing.  He reported having intermittent radiation of pain 

On examination, straight leg raises were positive bilaterally while sitting, worse on the left.  While supine, straight leg raises were positive at 30 and 20 degrees on the right and left leg respectively.  Muscle strength was 5/5 on the left and 4/5 on the right; the examiner noted that this was an inconsistent finding.  Sensation was intact.  Muscle tone and bulk were normal of both the back and lower extremities.  The examiner concluded the Veteran had a history of chronic lumbosacral spine strain with some possibility of radiculopathy being present.  

The May 2004 VA examination report indicates that the Veteran reported having recurrent pain in his entire spine, recently more pronounced in his low back with occasional tingling in his posterior thighs and lateral legs.  He described the pain as a steady-state mild pain.  He stated that once or twice a week, the pain would become so severe that he would have to stop all movement.  The severe pain only lasted a few minutes.  Pain was worse with prolonged bending or climbing stairs.  He was prescribed morphine to treat the pain.  

His symptoms did not prevent or interfere with any of his activities of daily living.  He used a cane for ambulation assistance and walked with a slight limp with the cane.  

On examination, the spine appeared normal without any abnormal curvature or palpable spasm.  The Veteran had normal lower extremity strength and sensory response throughout.  Straight leg testing was fully negative in the sitting position.  In the supine position, the Veteran complained of pain in the left side of the lower back with elevation of the right leg to 45 degrees.  He also complained of pain in the left side of the lower back with elevation of the left leg to 30 degrees with pain radiating down into the left buttocks.  

The examiner noted that the examination results were slightly inconsistent and suggested some degree of non-physiologic response.  Other Waddell signs were negative.  The examiner concluded the Veteran had multilevel spondylosis of the lumbar spine worse at the L3-4 level with no additional limitation by pain, fatigue, weakness, or lack of endurance following repetitive use.  

An August 2004 VA medical facility treatment record indicates that the Veteran complained of an increase in pain over the last year.  He described the pain as a burning, tingling, aching, sharp pain.  On examination, the veteran ambulated with a single pole cane.  Straight leg raises were to 60 degrees in both legs.  The Veteran had pain on waist extension but not flexion.  The examiner noted that the pain was out of proportion to palpation over spinous processes.  There was no lumbar paraspinous muscle spasm noted.  The examiner concluded the Veteran had spinal stenosis with facet disease and mild disc degeneration.  

A November 2005 VA examination report indicates that the Veteran complained of a constant lumbar pain with occasional brief radiation down the right lateral thigh and leg with tingling in some parts of the foot.  The pain was worse with most physical movement or activity.  His pain and stiffness were worse in the morning, but improved slightly with activity.  He denied having any incapacitating episodes in the past year.  He accomplished all activities of daily living with some pain.  

On examination, the Veteran walked with a cane, limp, and slow movement.  He used his cane for assistance in getting into and out of a chair and off and on the examination table and reported pain during these movements.  He grimaced during all movement.  The spine curvature was approximately normal and there was no palpable spasm, either at standing or with any of the tested movements.  The Veteran reported pain throughout the range of motion testing.  There was no listing of the whole spine to the opposite side when movement was tested.  

Lower extremity sensory and strength responses were normal.  Straight leg testing in the sitting position was negative.  However, during straight leg testing in the supine position when his legs were elevated beyond 30-40 degrees, the Veteran complained of pain in the ipsilateral low back with radiation into the ipsilateral leg. 

The June 2010 VA examination report indicated that the Veteran reported having constant pain in the low back. He reported having intermittent shooting pain to the lower extremities.  It was noted that the Veteran used a back brace, wheeled walker, a cane, and used morphine with some relief.  He denied having any physician prescribed bed rest or flare-ups.  The examination revealed no spasm.  The Veteran had pain with range of motion testing.  The examiner noted that there was no additional limitation of motion with repetition or due to pain, fatigue, weakness, or lack of endurance.  Straight leg raise was positive, bilaterally.  There was normal sensation of the lower extremities except for the bilateral feet.  There was normal muscle tone and no atrophy.  Muscle strength of the lower extremities was 5/5.  

The impression was that of lumbar degenerative disc disease with lower extremity radiculopathy which was moderate to severe.  The examiner indicated that there was some probable diabetic neuropathy manifested by numbness in the feet.  The Veteran denied having any flare-ups, physical prescribed bed rest, or incapacitation due to the lumbar spine disability.  

The X-ray examination reports, MRI reports and VA examination reports characterized the lumbar spine disability as mild, minimal, and moderate to severe.  See the December 2000 Magnetic Resonance Imaging (MRI) of the lumbar spine, August 2004 x-ray examination of the lumbar spine, and the September 2006 statement by the Veteran's VA physician assistant.  

The June 2010 VA examination report indicated that the examiner characterized the lumbar spine degenerative disc disease as moderately-severe.  In the September 2006 statement, the Veteran's physician assistant at VA indicated that the Veteran's disc disease was severe.  There is no indication in the record that the service-connected lumbar spine disability was characterized as pronounced. 

Thus, the Board finds that for the entire appeal period, a disability evaluation in excess of 40 percent is not warranted under the former provisions of Diagnostic Code 5293 because there was no showing of pronounced disc disease with persistent symptoms compatible with sciatic neuropathy with absent ankle jerk, or other neurological findings appropriate to the site of diseased disc.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

The Board has also considered the revised provisions of Diagnostic Code 5293.  However, the evidence does not establish that the service-connected lumbar spine disability causes incapacitating episodes having a total duration of at least six weeks during a 12 month period.  

The treatment records and VA examination reports show that the Veteran had complaints of back pain with severe limitation of movement.  There is no evidence of any physician prescribed bed rest or incapacitation.  The Veteran has consistently denied any physician prescribed bed rest or incapacitation due to the lumbar spine disability.  There is no evidence in the treatment records or examination reports that the Veteran's physician had prescribed bed rest and treatment.  

Accordingly, the Board finds that a disability evaluation in excess of 40 percent for the service-connected lumbar spine disability is not warranted under the revised provisions of Diagnostic Code 5293.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective on September 23, 2002 to September 25, 2003).  

As noted, with respect to the application of prior rating criteria, the currently assigned 40 percent evaluation is the maximum rating available under former Diagnostic Codes 5292 and 5295 pertaining to limitation of motion in the lumbar spine and lumbosacral strain.  There is no basis for a rating higher than the maximum schedular rating for additional limitation of motion due to pain or functional loss under the provisions of 38 C.F.R. §§ 4.40, 4.45 or 4.59.  See VAOPGCPREC 36-97; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Thus, the Board finds that a disability evaluation in excess of 40 percent for the lumbar spine disability is not warranted under the former Diagnostic Codes in effect prior to September 25, 2003.  The evidence preponderates against the claim for a disability evaluation in excess of 40 percent for the service-connected lumbar spine disability, and the appeal is denied. 


Consideration of the revised rating criteria effective on September 26, 2003

The preponderance of the evidence is against the assignment of a disability evaluation in excess of 40 percent for the lumbar spine disability from September 26, 2003 under the revised rating criteria for spine disabilities in effect on September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2011).  

Under Diagnostic Codes 5235, in order for a 50 percent rating to be assigned, the evidence must establish unfavorable ankylosis of the entire thoracolumbar spine.  In order for a 100 percent rating to be assigned, the evidence must establish unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.  

The medical evidence of record does not document unfavorable ankylosis of the spine.  As discussed, the VA examinations and other medical evidence of record establish that the Veteran has severe limitation of motion of the lumbar spine.  Ankylosis was not detected on any VA examination.  Thus, higher ratings are not warranted under Diagnostic Codes 5235 to 5242.

The new rating criteria are intended to take into account functional limitations; therefore, the provisions of 38 C.F.R. §§ 4.40, 4.45, could not provide a basis for a higher evaluation.  68 Fed. Reg. 51454-5 (Aug. 27, 2003).  In any event, as discussed, additional functional limitation warranting a higher evaluation is not been shown.

There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The VA examination reports indicate that there was no additional limitation of motion on repetition or due to due to pain, weakness, fatigability, weakness, or incoordination.  The medical evidence shows that the Veteran still had motion of the lumbar spine although the range of motion was severely limited.  

Higher ratings are not warranted under Diagnostic Code 5243.  As discussed, the evidence does not establish that the service-connected lumbar spine disability causes incapacitating episodes having a total duration of at least six weeks during the past 12 months.  The evidence of record shows that the Veteran reported having no incapacitating episodes in the past 12 months.  

A rating in excess of 40 percent is not warranted for the lumbar spine disability under Diagnostic Code 5243.  The evidence does not establish that the service-connected lumbar spine disability is manifested by the requisite incapacitating episodes having a total duration of at least six weeks during the past 12 months.  The medical evidence of record does not show physician-prescribed bed rest, which is the requirement for an incapacitating episode.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  The VA treatment records do not show physician-prescribed bed rest.  

Thus, the Board finds that a disability evaluation in excess of 40 percent for the lumbar spine disability is not warranted under Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The evidence preponderates against the claim for a disability evaluation in excess of 40 percent for the service-connected lumbar spine disability, and the appeal is denied.

The Board must also consider whether a separate evaluation is warranted for radiation of pain into the lower extremities.  The Board is aware that the Veteran complained of an occasional numbness in the feet bilaterally, along with tingling and an intermittent radiation of pain into the right leg during his September 2000 VA examination.  The examiner opined there was some possibility of radiculopathy being present.  

In his subsequent May 2004 and November 2005 VA examinations, the Veteran complained of an occasional brief radiating pain down the right lateral thigh and leg with tingling in some parts of the foot.  The examiner did not comment on the existence or degree of radiculopathy present.  

The VA examination report dated in June 2010 indicates that the Veteran reported that he had constant pain in the low back.  He reported having intermittent shooting pain to the lower extremities and a burning pain in the legs and numbness in the feet.  

The impression was that of lumbar degenerative disc disease with lower extremity radiculopathy which was moderate to severe.  The examiner indicated that there was some probable diabetic neuropathy manifested by numbness in the feet.  An August 2010 VA examination report shows an impression of bilateral lower extremity peripheral neuropathy secondary to Type 2 diabetes mellitus.   

In a January 2011 rating decision, service connection was assigned for peripheral neuropathy of the left lower extremity and of the right lower extremity and 10 percent ratings were assigned under Diagnostic Code 8520 from March 24, 2010.  

The 10 percent rating contemplate loss of reflexes, muscle atrophy, pain, and sensory disturbance due to the neurological disability.  See 38 C.F.R. §§ 4.123, 4.124, and 4.124a, Diagnostic Code 8520.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  The Court has emphasized that a claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).

Notwithstanding 38 C.F.R. § 4.14, VA is required to provide separate ratings for separate manifestations of the same disability which are not duplicative or overlapping.  Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.25 (2011).

The Board finds that a separate compensable rating for the radiculopathy of the lower extremities in additional to the currently assigned 10 percent ratings for peripheral neuropathy of the lower extremities under Diagnostic Code 8520 is not warranted in this case.  

The currently assigned 10 percent ratings under Diagnostic Code 8520 are assigned for the manifestations of pain, sensory disturbance, and numbness in the lower extremities.  The manifestation of radiating pain due to radiculopathy is contemplated in the 10 percent rating under Diagnostic Code 8520.  The pain from radiculopathy can be differentiated from pain due to peripheral neuropathy.  The pain is in the same anatomical area and is the same manifestation.  There is no evidence that the radiculopathy causes different manifestations.  The Board further points out that the old and new rating criteria for spine disabilities contemplates radiating pain.  

Thus, a separate rating under the Diagnostic Codes for a neurological manifestations, in additional to the currently assigned 10 percent ratings for peripheral neuropathy for each extremity under Diagnostic Code 8520, would amount to compensation for the same symptomatology, and this is prohibited by 38 C.F.R. § 4.14.

The Board further finds that a staged rating is not warranted in this case.  The Board has examined the record in its entirety and, as discussed, finds that a 40 percent evaluation is warranted for the service-connected lumbar spine disability for the entire period of the appeal.  

The medical evidence shows that the lumbar spine disability has been essentially stable for the entire appeal period.  Accordingly, a staged rating under Hart is not warranted. 

Finally, the Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

As discussed, the Veteran's symptoms due to the lumbar spine disability are contemplated by the rating schedule, and the assigned schedular evaluations, therefore, are adequate.  The rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  

Hence, as the schedular rating reasonably describes the Veteran's disability picture, referral for extraschedular consideration is not warranted.  

As far as employability, the RO granted entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU) in August 2007.  The effective date of the award is September 19, 2006.  The Veteran was notified of this decision and did not appeal.  

In conclusion, the Board finds that a disability evaluation in excess of 40 percent for the lumbar spine disability is not warranted under the former or revised rating criteria for spine disabilities.  The evidence preponderates against the claim for a disability evaluation in excess of 40 percent for the service-connected lumbar spine disability, and the appeal is denied.


ORDER

An increased rating in excess of 40 percent for the service-connected lumbar spine disability is denied for the entire appeal period.    



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


